 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 4:20-cv-00333-DCB Document5 Filed 08/10/20 Page 1 of 1

 

 

 

 

 

 

 

 

Z
pV LED
| RECEIVED oO Caoy
Jennifer Lerma AUG 10 2020
4874 E 13" Street
Tucson, Arizona 85711 CLE RUS DISTRICT COURTS _
Self-Representation Ley DISTRICT OF Anizon IYDEPUTY
GQnited States District Court
Sn and for the District of Arizona
JENNIFER LERMA; Civil Action No.:
Plaintiff, CV-20-00333-TUC-DCB
VS.
MOTION TO DISMISS
BARACK OBAMA, ET. AL.
Defendants.

 

 

 

 

PLAINTIFF motions this Court to dismiss the Complaint against all DEFENDANTS
except JAMES COMEY.

RESPECTFULLY SUBMITTED this 10" day of August 2020

 

PAGE 1 OF 1

Es\MtntoDismiss. docx

 
